Citation Nr: 0634752	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition of the veteran's son J as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18.

(The issues of entitlement to an increased evaluation for 
post-traumatic stress disorder, entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU), and entitlement to 
service connection for right knee amputation and depression 
are adjudicated in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge (ALVJ) in 
August 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Subsequent 
to the June 2004  statement of the case, the veteran and his 
representative submitted lay witness statements dated in 
August 2004 that were pertinent to the claim.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO and the RO did not issue a supplemental 
statement of the case.  In Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal 


Circuit Court emphasized the Board's status as "primarily an 
appellate tribunal," 

and held that the Board is prohibited from considering 
additional evidence without having to remand the case to the 
AOJ for initial consideration, unless having an appropriate 
waiver from the veteran.  In light of the Federal Circuit 
decision discussed above, the most appropriate action would 
be to remand this claim to the RO for initial consideration 
of the additional evidence submitted.  Accordingly, a remand 
is required for consideration of this evidence by the RO and 
the issuance of an SSOC.

In addition, there is no VA etiology opinion in the record.  
Prior to adjudication on the merits, the RO should schedule J 
for a VA examination for purposes of determining whether it 
is as likely as not that he is, and was, permanently 
incapable of self-support due to a mental and/or physical 
disability(ies), prior to the date of attaining the age of 
18.

Finally, it does not appear that the veteran was issued 
notification in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA introduced several fundamental 
changes into the VA adjudication process.  A VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  On remand, such notification must be 
issued to the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).




Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2005).  
Specifically, the 

veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate a claim 
of entitlement to recognition as the 
helpless child of the deceased veteran for 
the purpose of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  He also must 
be informed of the appropriate time 
limitation within which to submit any 
evidence or information. 38 U.S.C.A. § 
5103(a) and (b) (West Supp. 2005); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  A record of his 
notification must be incorporated into the 
claims file.

2.  After completion of 1, the veteran's 
son J should be scheduled for VA 
examination, including psychiatric 
examination and medical examination, for 
the purpose of ascertaining whether it is 
as likely as not that he is, and was, 
permanently incapable of self-support due 
to a mental and/or physical 
disability(ies), prior to the date of 
attaining the age of 18.  The claims file 
should be made 


available to and pertinent documents 
therein should be reviewed by each 
examiner in connection with any 
examination.  Any indicated tests, 
including psychometric testing, IQ 
testing, or any similar testing, should be 
accomplished.

Each examiner should be asked to provide a 
current clinical diagnosis, state whether 
the disorder resulting in that diagnosis 
was present when the veteran son attained 
age 18, and state what employment 
limitations would have resulted from that 
diagnosis at age 18.  

Each examiner should provide an opinion as 
to whether it is as likely as not that J 
is, and was, permanently incapable of 
self-support due to a mental and/or 
physical disability(ies), prior to the 
date of attaining the age of 18.  The 
examiners' report should include the 
complete rationale for all opinions 
expressed in the report. 

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the claim, taking into account any newly 
obtained evidence, including the two lay 
witness statements dated in August 2004.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


